Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-10, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document D1(US 2012/0017149A1).
Regarding claim 1, Document D1 discloses (text in parentheses referring to the document)
A method comprising: at a first client device associated with a first user (see fig. 1, and paragraph 0015, “in particular, each participant (e.g., hosts/presents and/or attendees) may operate a participant device. Each participant device (or client device, herein) may comprise an electronic device with capability for visual and/or auditory presentation.”): 
Initiating a connection to an online meeting room (see paragraph: 0022, :the online collaborative computing process 248 may contain computer executable instructions executed by a processor 220 to generally perform functions to manage or control various processes or aspects during the course of online meeting or collaborative computing session  in which participant (user) may interact with other users.  For instance, an activity manager may manage meeting-related actions (e.g., starting a session, ending a session, locking a session, etc.), manage participant related actions (e.g., designating a participant as session host, assigning a participant the presenter privileges, expelling a participant, establishing participant privileges, etc.), manage session related actions (e.g., starting a sharing session, closing a sharing session, etc.), support an interface with the user or participant, and provide a container for rmabedding one or more application code modules.  Generally, online collaborative computing process may interact with web browser 249 to result in end-user experience.”); receiving video data and audio data from one or more client devices of one or more other users also connected to online meeting room, the one or more client devices of the one or more other users including a second client device associated with a second user (see paragraph 0030, “FIG. 3 illustrates an example display layout of an on line computing session 300, which may comprise a portion 310 for slides presentation materials, a list of attendees 320, and one or more video images 330 of other attendees to the online collaborative computing session.”); responsive to being connected to the online meeting room, displaying a video stream based received video data from one or more other client devices connected to the online meeting (see again paragraph 0030; and paragraph: 0031), “Operatively, to initiate whisper session, whisperer may select a whisperee with whom to have a video whisper session.  For instance, a whisperer device 180/200 (also simply referred to as “whisperer”) may determine the selection whisperee from a visual display 300, such as display indicating one or more attendee devices of the online collaborative computing session.  For example, this may be implemented by clicking on the whiserree’s name in list 320, whisperee’s from a set of videos 330, typing in the whiserree’s name or identification into a prompt, etc, and sending a video whisper option )e.g.,m from a drop down menu, a “right-click” option list, etc,).”); while receiving the video data and audio data from the one or more client devices of the one or more other users connected to the online meeting room, receiving a request from the second client device of the one or more client devices to start a conversation with the first user (see paragraph: 0041, “The procedure 700 starts at step 705 (e.g., during an ongoing collaborative computing session), and continues to step 710, where a whisperer 180 selects a whisperee 185, such as from a list of attendees of collaborative computing session.  Accordingly in step 715, the whisperer and whisperee communicate signals (e.g., tap signals 405) indicating the desire of the whisperer to establish a video whisper session with whispree.”); responsive to receiving the request, playing an audio stream based on the audio data received from the second client device (see paragraph: 0033, “Specifically the video whispers session established and maintained for both whisper parties generally comprises a mutual subscription by the whisperer and whisperee to a video channel and audio channel to each other corresponding device.”)  
The subject matter of dependent 16 corresponds to that of independent claim 1.  The above reasoning applies to this claim.  Hence claim 17 is anticipated by Document D1.
Regarding claims 4, 19, D1 further discloses: for each other user of the one or more other users connected to the online meeting room: determining whether to play an audio feed corresponding to the other user based on a conversation status between the other user and the first user (paragraph: 0028; “Once accepted, the whisperer and whisperee may engage in private video conversation, while any background audio such as conversations between other participants may be reduced, and the private conversation is not heard by other attendees of the online collaborative computing session.”; and paragraph 0033, “ Further, in accordance with one or more embodiments herein, to enhance the experience of a video whisper session, the volume of any background audio content for the online collaborative computing session (or otherwise), such as conversations between other participants, may be reduced or completely muted for the two whisper parties. “).
	Regarding claim 8-10, D1 further discloses: whether the one or more other users connected to the online meeting room comprise a third user and a fourth user, wherein the method further comprises: responsive to receiving an indication that the third user is in an active conversation with the fourth user: displaying the indication that the third user is in the active conversation with the fourth user, and displaying the indication that the fourth user is in the active conversation with the third user, further comprising: responsive to determining that the first user is not in an active conversation with the third user or the fourth user, muting an audio feed corresponding to the third user and the fourth user, further comprising: receiving an indication to join the conversation between the third user and the fourth user; responsive to receiving the indication to join the conversation between the third user and the fourth user: sending a request to the client device of the third user and the client device of the fourth user to join the conversation, and  playing an audio stream based on the audio data received from the client device of the third user and the client device of the fourth user (paragraph: 0033,  “Specifically, the video whisper session established and maintained for both whisper parties generally comprises a mutual subscription by the whisperer and whisperee to a video channel and audio channel of each other corresponding device. In this manner, users of the whisperer and whisperee devices may see and hear each other via the video whisper session.”; paragraph: 0038, “ For example, the corresponding video in box 330 may be blacked out, frozen, or removed temporarily during the video whisper session”; and paragraph: 0039, “Other attendees may establish other video whisper sessions, but each session may be limited to a certain number of attendees.” and “ For instance, it may be displayed within the online collaborative computing session display 300, at least to the presenter or host, whether certain attendees have established a video whisper session (e.g., particularly for school use).” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Document D1 in view of Document D2 ( US 2018/0262716A1).
D1 differs from claims 2-3, 17-18 in that it does not specifically disclose: wherein displaying the video stream based on the received video data from the one or more client devices of the one or more other users connected to the online meeting comprises: for each other user of the one or more other users connected to the online meeting room: detecting a presence of a person in the video data received from a respective client device of the other user, and responsive to detecting the presence of the person in the video data received from the respective client device of the other user, displaying a video feed corresponding to the other user based on the video data received from the respective client device of the other user, wherein displaying the video stream based on the received video data from the one or more client devices of the one or more other users connected to the online meeting further comprises: for each other user of the one or more other users connected to the online meeting room: responsive to not detecting the presence of the person in the video data received from the respective client device of the other user, displaying an indication that the other user is away.
However document D2 discloses: wherein displaying the video stream based on the received video data from the one or more client devices of the one or more other users connected to the online meeting comprises: for each other user of the one or more other users connected to the online meeting room: detecting a presence of a person in the video data received from a respective client device of the other user, and responsive to detecting the presence of the person in the video data received from the respective client device of the other user, displaying a video feed corresponding to the other user based on the video data received from the respective client device of the other user, wherein displaying the video stream based on the received video data from the one or more client devices of the one or more other users connected to the online meeting further comprises: for each other user of the one or more other users connected to the online meeting room: responsive to not detecting the presence of the person in the video data received from the respective client device of the other user, displaying an indication that the other user is away (paragraphs: 0062; 0097).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Document D1 to provide for the following: wherein displaying the video stream based on the received video data from the one or more client devices of the one or more other users connected to the online meeting comprises: for each other user of the one or more other users connected to the online meeting room: detecting a presence of a person in the video data received from a respective client device of the other user, and responsive to detecting the presence of the person in the video data received from the respective client device of the other user, displaying a video feed corresponding to the other user based on the video data received from the respective client device of the other user, wherein displaying the video stream based on the received video data from the one or more client devices of the one or more other users connected to the online meeting further comprises: for each other user of the one or more other users connected to the online meeting room: responsive to not detecting the presence of the person in the video data received from the respective client device of the other user, displaying an indication that the other user is away as this arrangement would facilitate to show the video conference context as taught by D2.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 in view of Document D3 (US PAT: 8,997,007).
D1 differs from claim 7 in that it does not specifically disclose: wherein initiating the connection to the online meeting room comprises: automatically connecting to the online meeting room at a preset time.
However, D3 discloses: wherein initiating the connection to the online meeting room comprises: automatically connecting to the online meeting room at a preset time (col. 7 lines 24-39).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Document D1 to provide for the following: wherein initiating the connection to the online meeting room comprises: automatically connecting to the online meeting room at a preset time as this arrangement would facilitate a participant to join the meeting at a desired time as taught by D1.
Claims 11-15 are allowed.
Claims 5-6, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	--(US 2021/0352244A1) to Benedetto et al. discloses: simulating real-life social dynamics in a large group video chat that teaches: A video chat system simulates real-life social dynamics by providing an onscreen map showing icons representing a potentially large number of people in the chat while permitting smaller groups of users to engage in conversations while viewing videos and hearing audio from members of the smaller group. Users can move between groups by moving their icons on the map, as people might circulate around a large room in a real-life gathering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651